15-462
     Zou v. Lynch
                                                                                       BIA
                                                                               A079 629 714
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JIANHUI ZOU, AKA YUAN HAO WENG, AKA
14   JIAN HUI ZOU,
15             Petitioner,
16
17                  v.                                               15-462
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Dehai Zhang, Flushing, New
25                                       York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; John S.
29                                       Hogan, Assistant Director; Laura
30                                       M.L. Maroldy, Trial Attorney, Office
31                                       of Immigration Litigation, United
32                                       States Department of Justice,
33                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Jianhui Zou, a native and citizen of the

6    People’s Republic of China, seeks review of a January 27, 2015,

7    decision of the BIA denying his motion to reopen his removal

8    proceedings.      In re Jianhui Zou, No. A079 629 714 (B.I.A. Jan.

9    27, 2015).        We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for abuse

12   of discretion.      Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

13   2006).    The BIA did not abuse its discretion in denying Zou’s

14   motion as untimely.      Zou’s 2014 motion was filed more than 90

15   days after the immigration judge’s final administrative order,

16   which    issued   in   2012   following   Zou’s   withdrawal   of   his

17   applications for withholding of removal and relief under the

18   Convention Against Torture.       See 8 U.S.C. § 1229a(c)(7)(C)(i);

19   8 C.F.R. § 1003.39.      Zou identified no exception to that time

20   limitation and relied solely on the BIA’s authority to reopen

21   his removal proceedings sua sponte.

22       Although the agency may reopen sua sponte outside the

23   90-day period, see 8 C.F.R. § 1003.2(a), we lack jurisdiction
                                        2
1    to review that “entirely discretionary” decision, Ali, 448 F.3d
2    at 518.    And, although we may remand if the BIA “declined to

3    exercise its sua sponte authority because it misperceived the

4    legal background and thought, incorrectly, that a reopening

5    would necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469

6    (2d Cir. 2009), no such misperception occurred here.   The BIA

7    simply concluded that Zou did not demonstrate exceptional

8    circumstances warranting reopening.

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    3